Citation Nr: 1223862	
Decision Date: 07/10/12    Archive Date: 07/18/12

DOCKET NO.  04-13 173	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for right hip fracture, status post total right hip replacement, to include as secondary to a service-connected disability.

2.  Entitlement to service connection for a lumbar spine disability, to include lumbar spondylosis, degenerative joint disease and degenerative disc disease, including as secondary to a service-connected disability.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

S. Coyle, Counsel


INTRODUCTION

The Veteran served on active duty from April 1976 to October 1977. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2002 rating decision by the Los Angeles, California, Regional Office (RO) of the Department of Veterans Affairs (VA).  The case was later transferred to the jurisdiction of the St. Louis, Missouri RO.  

In February 2012, a statement of the case (SOC) was issued on the issue of entitlement to a higher rating for a right foot and ankle disability; however, there is no indication in the record that the Veteran perfected an appeal.  Thus, the Board does not have jurisdiction over this matter.  

A claimant's identification of the benefit sought does not require any technical precision.  Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007) ("It is the pro se claimant who knows what symptoms he is experiencing and that are causing him disability, . . . [and] it is the Secretary who knows the provisions of title 38 and can evaluate whether there is a potential under the law to compensate an averred disability based on a sympathetic reading of the material in a pro se submission.")  A claimant may satisfy this requirement by referring to a body part or system that is disabled or by describing symptoms of the disability.  Brokowski v. Shinseki, 23 Vet. App. 79 (2009); see also Clemons v. Shinseki, 23 Vet. App. 1 (2009); 38 C.F.R. § 3.159(c)(3).  In this case, the Veteran filed a claim of service connection for "low back pain" in February 2001; however, subsequent clinical notes and VA examinations have indicated that she has been diagnosed with lumbar spondylosis, degenerative disc disease and degenerative joint disease.  As a result, the Board finds that recharacterization of the issue as service connection for a lumbar spine disability, to include lumbar spondylosis, degenerative joint disease and degenerative disc disease, is appropriate.  Brokowski, supra; Clemons, supra; see also Bernard v. Brown, 4 Vet. App. 384 (1993).



REMAND

In May 2009, the Board remanded these issues for further evidentiary development.  The remand directed, in pertinent part, that the Veteran be examined.  

The Veteran underwent a VA examination of her right hip in January 2012.  The examiner found that it was less likely that not that her right hip disorder had its onset during the Veteran's service, or that it was caused or chronically worsened by a service-connected disability.  In his rationale, the examiner noted the Veteran's contentions that she had hip pain during service, but pointed out that there was no evidence of a history of hip problems "during the 1970s or military service timeframe."  

Although the examiner noted the Veteran's assertions of hip pain during service, his conclusion that there was "no evidence of a history of hip problems during the ... military service timeframe" fails to take into account the fact that the Veteran is competent to report such symptoms, even if they are not documented in the service treatment records (STRs).  See Layno v. Brown, 6 Vet. App. 465, 467-69 (1994).   

In addition, during a January 1978 VA examination, the Veteran reported pain in her right foot which affected her right hip.  The examiner did not discuss this report, which contradicts his finding that there was no evidence of hip problems in the years immediately following the Veteran's discharge from service.   Thus, a clarification of the prior opinion must be sought upon remand.  Id.  

Finally, the Board notes that post-service treatment records from the Columbia, Missouri VA Medical Center (VAMC) have been received.  The most recent records from this facility are dated in January 2012.  It appears that the Veteran receives regular treatment from this facility.  Thus, updated treatment records should be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1.  Request that all of the Veteran's records from the Columbia VAMC since January 2012 be obtained.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran of the attempts made and allow her the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After the aforementioned development has been completed, return the claims folder to the January 2012 examiner, if available.  The claims folder and a copy of this remand must be reviewed by the examiner.  

The examiner is asked to specifically consider the Veteran's statements regarding continuity of problems with the right hip since service, including the January 1978 record that shows she had had pain since her in-service foot surgery which affected her right hip.  The examiner should indicate whether this information changes the previous opinion and explain why or why not.  (The examiner should be mindful that the Veteran is competent to report symptoms of hip pain during service, even if it is not documented in her STRs.  See Layno, supra.)  The examiner should set forth the medical reasons for accepting or rejecting the Veteran's statements of continuity of hip problems since military service.

If the examiner finds that a right hip disorder is not directly traceable to the Veteran's period of service, he should then opine as to the medical probabilities that any right hip disorder was caused or chronically worsened by a service-connected disability, including her right foot disorder, again taking into consideration the January 1978 report of hip pain after right foot surgery.  The examiner should also address whether this information also affects the previous opinion regarding the Veteran's back disability and the possibility of the back problems being caused or made worse by the right foot.  (For instance, if it is determined that the right foot disability caused or made worse the right hip disability, the question of whether the right hip disability in turn caused or made worse a low back disability should be addressed.)  The examiner should cite to the record and/or medical authority to support each opinion.  

(If the examiner is no longer available, or concludes that an examination is required to provide the required opinions, another examination should be scheduled.)

If the examiner determines that he cannot provide an opinion on any issue at hand without resorting to speculation, he should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The agency of original jurisdiction should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

3.  After the above has been completed, readjudicate the issues, taking into consideration all evidence added to the file since the most recent VA adjudication.  If any issue continues to be denied, the Veteran and her representative must be provided a supplemental statement of the case.  The Veteran must be given an appropriate opportunity to respond before the case is returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

